Citation Nr: 1418117	
Decision Date: 04/23/14    Archive Date: 05/02/14

DOCKET NO.  10-09 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida



THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for the service-connected lumbar spine disability.

2.  Entitlement to a compensable evaluation for the service-connected residuals of the fracture of the right fifth finger.



REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

B. Rideout, Associate Counsel


INTRODUCTION

The Veteran had active duty service from May 1995 to May 1997.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision from the RO.

The Board also notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  

A review of the documents in such file reveals that the Veteran's representative filed an Appellate Brief (informal hearing presentation) in April 2014.  The remaining documents are either duplicative or irrelevant to the issue on appeal.  
 
The issue of an increased rating for the service-connected lumbar spine disability is being remanded to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

For the period of the appeal, the service-connected fracture of the right, fifth finger is shown to be well healed and to manifested by a noncompensable functional loss due to pain and mild deformity; neither anylosis nor arthritis is demonstrated .



CONCLUSION OF LAW

The criteria for the assignment of a compensable rating for the service-connected residuals of the right, fifth finger fracture have not been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.71(a) including Diagnostic Code 5230 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

	The Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that notice under 38 U.S.C.A. § 5103(a)  and 38 C.F.R. § 3.159(b)  includes notice that a disability rating and an effective date for the award of benefits will be assigned if the claim is granted.  In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

In this case, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in December 2008 that fully addressed all notice elements.  

In addition, the duty to assist the Veteran has also been satisfied in this case.  All service treatment records and identified and available medical records pertinent to the years after service were place in the record and reviewed in connection with the claim. The Veteran has not identified any outstanding records that are relevant to the issue being decided herein.  

The Veteran was also afforded a VA examination in January 2009 in connection with his claim.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Board finds that the VA examination in this case was adequate, as it was predicated on a thorough examination and fully addressed the rating criteria that are relevant to rating the disability in this case.  

The Board does note, however, that there appears to be a typographic error in the January 2009 report.  Specifically, the examiner notes on page 3 of the report that the Veteran's angulation deformity of the little finger was on the left side instead of the right side.  

After thorough review of the Veteran's file and the January 2009 VA examination, the Board finds that this error is harmless to the Veteran.  First, the evidence of record, as well as the Veteran's testimony, indicate that the injury occurred to the right little finger.  The VA examiner's report notes that the injury occurred on the right side in all other sections of the report.  

Finally, to the extent that there was angulation of the little finger, the Veteran's claim would not warrant an increase under the relevant Diagnostic Codes.  Therefore, there is no prejudice to the Veteran and the Board may continue with a decision.  

The Board acknowledges, however, that the Veteran has alleged that the January 2009 VA examination was not adequate for the purpose of evaluating the severity of the service-connected disability.  

Specifically, he noted that the examiner started writing before he had begun answering her questions and became offended when the Veteran's questioned her about this.  

The Veteran went on to state that he believed that he was treated unfairly by doctors because of his size and appearance, noting that he looked younger than his age and like "a big healthy guy" in that this was the VA examiner's first impression.  

However, after a careful review of the January 2009 VA examination report, the Board finds no indication that the VA examiner made any inappropriate assumptions in completing the standard DBQ form.  Her report contains notations regarding the history of the Veteran's injury, a discussion of his pain and other symptoms, and a report of her findings based on an objective examination that included range of motion, strength, and dexterity testing, as well as the x-ray results.  

Indeed, as this was an increase evaluation examination, the VA examiner was not asked to, nor did she, provide a medical opinion concerning the Veteran's injury beyond a report of her actual findings on examination.  

Thus, the Board finds that the January 2009 VA examination was proper and adequate in that it was based upon an interview and examination of the Veteran using a standard DBQ form.  The Board also notes that nothing in the medical record tends to call into the VA examiner's findings.  

Finally, the Board finds that it is not improper for a medical examiner to take notes during an examination.

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


Law and Regulations

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify various disabilities and the criteria for specific ratings. 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

Where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability (during the rating period) that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

The United States Court of Appeals for Veterans Claims (Court) has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Analysis

The Veteran is rated as noncompensable under 38 C.F.R. § 4.71(a), Diagnostic Code (DC) 5299-5230, for his right, fifth finger.  His right hand is his dominant hand.  The Board finds that, upon review of the evidence of record, a compensable disability rating for the service-connected residuals of the right, fifth finger fracture, is not assignable.

First, in connection with his claim, the Veteran has submitted service treatment records from October 1996 that show that he sustained a fracture of the right, fifth finger.  The Board notes that service connection was granted and a noncompensable rating was assigned in November 1997 based on the treatment records for this fracture.   

In connection with his current claim, the Veteran was afforded a VA examination for his right, fifth finger in January 2009.  At that examination, the Veteran reported experiencing increased pain since his last examination (in 1997), with daily pain at a level '6' on a scale of 10.  He reported increased pain after typing and activities such as playing football and riding a bicycle.  He also reported severe daily flare-ups lasting 2 hours that were alleviated by limiting the use of his right hand.  

An examination of the finger revealed limitation of motion but no objective evidence of pain during active range of motion, additional limitation upon repetition, of ankylosis.  Decreased strength of pushing, pulling, or twisting and decreased dexterity for twisting, probing, writing, touching, and expression were also not found.  

The examiner noted the presence of pain in the fifth finger tendon with movement of all joints of the fifth finger.  The range of motion at the metacarpophalangeal joint was 0-90 degrees with no pain of change upon repetitive movement, and the proximal interphalangeal joint had motion of 0-110 degrees with no pain or change upon repetitive movement.  The distal interphalangeal joint had active range of motion from 10-70 degrees with passive range of motion from 0-70 degrees, but no pain or change upon repetition.  An x-ray study revealed an old boxer fracture with mild deformity without evidence of acute fracture, dislocation, bone destruction or arthritis.  

A medical record dated May 2009 from the Veteran's private doctor shows that the Veteran's right, fifth finger had mild swelling and soft tissue crepitance on the extensor tendons with no bony abnormality.

Considering the evidence of record in light of the applicable criteria, the Board finds that a compensable rating is not warranted for residuals of a fracture of the fifth finger of the right hand. 

The provisions of DC 5230, for limitation of motion of the ring or little finger, provides only for a noncompensable rating regardless of the degree of limitation.  Accordingly, a compensable rating is not available under that code.  

The Board has also considered other potentially applicable DCs, but they do not assist the Veteran in this case.  

A rating under DC 5227 is applicable for ankylosis of the little finger, whether favorable or unfavorable. However, the Veteran does not have ankylosis of the right little finger.  

Additionally, even if present, this code also sets forth a noncompensable rating for the fifth finger.  The medical records, as well as the Veteran's testimony, show that the only finger affected by the in service fracture was the right, little finger.  

Therefore, DCs addressing injury to multiple fingers are also not for application.  The Board also notes that the Veteran has not been found to have arthritis of the right hand.  As such, DCs addressing arthritis are also not for application.  

Finally, the Board notes that there is no evidence of record that the Veteran's right little finger disability equates overall with that consistent with amputation of that digit.  An increased evaluation under DC 5156 is therefore not warranted.

Based upon the guidance of the Court in Hart v. Mansfield, 21 Vet. App. 505   (2007), the Board has also considered whether further staged ratings were appropriate.  For these reasons, the Veteran's symptoms do not present with findings necessary to allow for any higher staged ratings.


Extraschedular Rating

In reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1).  

However, in this case, the Board finds that the record does not show that the service-connected right, fifth finger fracture residuals are productive of an exceptional or unusual disability picture as to warrant the assignment of a higher rating on an extraschedular basis.  See 38 C.F.R. § 3.321(b)(1).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  

In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  

If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id.; see also VAOGCPREC 6-96 (Aug. 16, 1996).  

Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

The evidence in this case does not show an exceptional disability picture that would render the applicable schedular evaluation inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned rating with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology as they address limitation of motion.  

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected right fifth finger disorder under the provisions of 38 C.F.R. § 3.321(b)(1)  have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Thun v. Peake, 22 Vet. App. 111 (2008).


Total Disability Rating Based On Individual Unemployability

Lastly, the Board notes that the Veteran does not assert that his right fifth finger disorder renders him unemployable.  The record also does not show that his disability prevents him from obtaining or maintaining employment.  The Veteran has claimed that he experiences increased pain with typing in connection with his employment, but has not claimed that he cannot work as a result of his finger.  

Therefore, the Board finds that the issue of a total disability rating based on individual unemployability by reason of service-connected disability is not reasonably raised in this matter.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).


ORDER

An increased, compensable rating for the service-connected residuals of the fracture of the right, fifth finger is denied.


REMAND

The Veteran asserts that the January 2009 VA examination did not accurately the describe current state of his low back disability.  He has submitted a medical record from his VA chiropractor dated in October 2009 noting that the service-connected lumbar spine condition had been progressively worsening.  

As such, the Board finds a new VA examination is required to ascertain the current severity of the service-connected low back disability.

Additionally, the Veteran had requested that the RO obtain medical records from the Premier Walk-In Clinic.  Later, he requested that the RO disregard this request and adjudicate his case based on the evidence of record.  

As this case is being remanded, the Board finds that the Veteran should be contacted to have him identify any outstanding treatment records that should be considered in connection with this matter.

Accordingly, this remaining matter is REMANDED for the following action:

1. The AOJ should take all indicated steps to contact the Veteran in order to have him identify the name, address and dates of all treatment rendered for his service-connected low back disability since 2009.  Subsequently, and after securing the proper authorizations where necessary, arrangements should be made to obtain copies of all records from any identified  treatment source.  All information obtained must be made part of the record.  

All attempts to secure this evidence must be documented in the claims file.  If, after making reasonable efforts, the records cannot be obtained, notify the Veteran and his representative and (a) identify the specific records that cannot be obtained; (b) briefly explain the efforts made to obtain those records; and (c) describe any further action to be taken with respect to the claim.  The Veteran must then be given an opportunity to respond.

2. The AOJ then should have the Veteran scheduled for a VA examination to determine the current extent and severity of the service-connected lumbar spine disability.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the record.  A rationale for any opinion expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and a rationale provided for that conclusion.  

3.  The Veteran also should be notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  

In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  After completing all indicated development, the AOJ should readjudicate the claim remaining on appeal in light of all the evidence of record.  If any sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.
 
Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


Department of Veterans Affairs


